BROCK, Chief Judge.
Apparently the trial judge was either persuaded that defendant was seeking to modify the South Carolina decree with respect to the past due payments, or persuaded that G.S. 50-16.9(c) requires that an independent action be instituted for the specific purpose of modifying the South Carolina decree. In either event, His Honor’s persuasion was misguided.
Defendant concedes that he is entitled to such modification of the South Carolina decree only with respect to future payments. Defendant has the burden of showing a change of circumstances to justify a change in future payments. In Downey v. Downey, 29 N.C. App. 375, 224 S.E. 2d 255 (1976) this Court held that the trial judge had jurisdiction to consider defendant’s evidence of changed circumstances in plaintiff’s action for judgment for payments past due under a foreign decree. In Downey the trial judge awarded judgment for accrued payments but modified the amount of future payments because of a showing of changed circumstances. This Court affirmed.
We see no impediment to a defendant’s seeking relief as to future payments in an action by a plaintiff for recovery of payments accrued under a foreign alimony decree. However, we think it is advisable that he should do so by counterclaim specifically alleging a change of circumstances and specifically seeking relief only as to future payments. Then the Court and the parties will be fully apprised of his intention. In fact the one action is clearly more expeditious than requiring two separate actions between the same parties.
*53In the instant case, we hold that the trial judge erred in refusing to hear evidence of changed circumstances as it relates to possible modification of future payments.
We affirm so much of the judgment appealed from that awards judgment to plaintiff for accrued payments. We reverse the ruling of the trial judge that prohibited defendant in this action from seeking modification of the foreign decree with respect to future payments, and remand this cause to the District Court for further appropriate proceedings.
Affirmed in part.
Reversed in part and remanded. ‘
Judges Britt and Morris concur.